DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lowest point of the threshold portion (claim 1) and the wall with a flowing curve (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “a downstream end that leads directly to the gas inlet of the lower interior space” is not supported in the original specification. Pages 2 & 7 of the specification states “a downstream end defining a gas inlet debouching in the lower interior space”.  However, the added limitation appears to state that the downstream end does not define the gas inlet, instead, the downstream end leads directly to the gas inlet. It is unclear if the downstream end defined the gas inlet or the downstream end is separate element and leads to the gas inlet? Note that the downstream end is part of the gas duct, thus, the gas inlet (if defined by the downstream end as stated in the specification) is also a part of the gas duct. 
	All other claims depending on claim 1 are also rejected the same.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the limitation of “a gas duct in that leads and directly connects…” is unclear as to what applicant meant by “in that”?
 	For claim 14, the limitation of “the support”, “the interior space”, “the gas duct”, “the lower interior space”, “the entire length”, and “the container’s sidewalls”, all lack prior antecedent basis. 
	All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hanzawa et al. (US 20160157447 A1).
 	For claim 1, Hanzawa et al. disclose a container for an ebb-flow plant growth system, said container comprising: 
 	a bottom wall (figs. 5 & 7), 
sidewalls (figs. 5 & 7) extending from the container bottom wall, wherein the sidewalls and the bottom wall define an interior space (fig. 5, space above and below the support 34), wherein the interior space is capable of being filled with an aqueous liquid (functional recitation to which the interior space of Hanzawa can and does performed the intended function of being capable of being filled with an aqueous liquid 7), wherein the sidewalls include two length-walls opposing each other and two width-walls opposing each other (fig. 7, self-explanatory), 
a support (34) for plants, said support being removable (as shown in fig. 7), wherein the support extends between opposite length-walls, wherein the support divides the interior space in a lower interior space and an upper interior space (fig. 5, lower interior space is space below the support and upper interior space is space above the support), in which the interior space positioned between the support and the bottom wall forms a gas inlet (34A), and wherein the support further comprises multiple through holes (34D) to allow passage of fluid between the gas inlet of the lower interior space and the upper interior space, in which the multiple through holes are linearly positioned throughout the support (as shown in fig. 7), wherein the gas inlet debouches in the lower interior space, and wherein the gas inlet extends parallel to and along at least 25% of an entire length of at least one of the length-walls (as shown in figs. 5 & 7), and 
 a gas duct (33B,33C,33D,34B) in that leads and directly connects to the gas inlet of the lower interior space, said gas duct comprising a downstream end (end that meets 34A) that leads directly to the gas inlet of the lower interior space, and an upstream end (fig. 5, any end that is upstream from the downstream end, for example, where ref. 33E, 33B, or 33C can be end that is upstream from the downstream end); 
wherein the gas duct comprises a threshold portion (fig. 5, can be any portion, for example, where ref. 33E or 34B is pointing at) upstream of the downstream end of the gas duct, in which the threshold portion comprises a lowest point (any point along the gas duct that is higher than the support can be considered the lowest point; for example, where ref. 33E is pointing at can be the lowest point that is higher than the support 34 in fig. 5) located higher than the support.  
For claim 2, Hanzawa et al. disclose the container of claim 1, and further disclose wherein the gas duct forms a valveless fluid connection with the lower interior space (there is no valve fluid connection between the gas duct and the lower interior space).  
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa et al. (as above) in view of Butler et al. (US 20150282444 A1).
 	For claim 3, Hanzawa et al. teach the container of claim 2, but is silent about wherein the container comprises an overflow located at a level in between the support and the lowest point of the threshold portion.  
 	Butler et al. teach a container similar to Hanzawa et al., the container comprising an overflow (92) connected to the outlet 30′ in the drain well 28. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include an overflow as taught by Butler et al. in the container of Hanzawa et al. in order to provide for overflow of liquid. 
	Hanzawa et al. as modified by Butler et al. are silent about the location of the overflow being located at a level in between the support and the lowest point of the threshold portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the overflow be located at a level in between the support and the lowest point of the threshold portion in the container of Hanzawa et al. as modified by Butler et al., since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on user’s preference to locate such location for the overflow where drainage of excess liquid is needed). In re Japikse, 86 USPQ 70. 
 	For claim 14, Hanzawa et al.  teach a method for growing plants, said method comprising: 
- providing a container (33); 
- supporting plants on the support (34) of said container, the support having through holes (34D) extend at least 25% of the entire length of at least one of the container's sidewalls (as shown in figs. 5 & 7); and
- filling the interior space (fig. 5, space above and below the support 34) with an aqueous liquid (7) during a flooding phase to a level higher than the support (para. 0031,0035,0045,0046). 
 	However, Hanzawa et al. are silent about draining the interior space; and supplying CO2 enriched gas via the gas duct directly into the lower interior space, the CO2 enriched gas passing via through holes in the support to provide the CO2 enriched gas to the plants. 
	Butler et al. teach a method for growing plants, said method comprising draining the interior space (para. 0031,0032,0034,0035); and supplying CO2 enriched gas (para. 0038) via the gas duct directly into the lower interior space (the lower space is below the plate 44, and the gas duct coming into the lower space as shown in fig. 18 at ref. 38,36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of draining as taught by Butler et al. in the method of Hanzawa et al. in order to provide for drainage of old liquid so as to provide new liquid. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of supplying CO2 enriched gas as taught by Butler et al. via the gas duct directly into the lower interior space in the method of Hanzawa et al. in order to promote plant growth (as stated in para. 0038 of Butler). 
	Hanzawa et al. as modified by Butler et al. would result in the CO2 enriched gas (as modified with Butler) passing via through holes in the support (the support 34 of Hanzawa includes holes 34D, thus, the CO2 as modified with Butler would seep through these holes) to provide the CO2 enriched gas to the plants.
Claims 4,6,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa et al. as modified by Butler et al. as applied to claims 1-3 above, and further in view of Bogner (US 20190059242 A1).
For claim 4, Hanzawa et al. as modified by Butler et al. teach the container of claim 3, but is silent about wherein a wall section of the gas duct between the threshold portion and the gas inlet is at least partially removable.  
Bogner teaches a wall section (280) of the gas duct (117) is at least partially
removable (figs. 15A-15C). It would have been obvious to one having ordinary skill in
the art before the effective filing date of the claimed invention to have a wall section as
taught by Bogner of the gas duct between the threshold portion and the gas inlet of
Hanzawa et al. as modified by Butler et al. be at least partially removable as taught by Bogner in order to divert flow of gas therethrough.
	For claim 6, Hanzawa et al. as modified by Butler et al. and Bogner teach the container of claim 4, and further teach wherein the gas duct is configured to connect to an external gas source below the container (functional recitation to which the gas duct of Hanzawa can and does perform the intended function because para. 0032 implies that gas duct has air intake ports 33C where gas source is configured to connect to the gas duct to provide air).
	For claim 11, Hanzawa et al. as modified by Butler et al. and Bogner teach the container of claim 4, and further teach wherein the gas inlet extends along for at least 50% of the entire length of at least one of the length-walls (the gas inlet in Hanzawa occupies the whole length the container as shown in figs. 5,7).
	For claim 12, Hanzawa et al. as modified by Butler et al. and Bogner teach the container of claim 4, and further teach wherein the gas inlet extends along for at least 75% of the entire length of at least one of the length-walls (the gas inlet in Hanzawa occupies the whole length the container as shown in figs. 5,7).
	For claim 13, Hanzawa et al. as modified by Butler et al. and Bogner teach the container of claim 4, and further teach wherein the gas inlet extends along for at least 90% of the entire length of at least one of the length-walls (the gas inlet in Hanzawa occupies the whole length the container as shown in figs. 5,7).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa et al. as modified by Butler et al. and Bogner as applied to claims 1-4,6 above, and further in view of Pacana (US 6244300 B1).
 	For claim 7, Hanzawa et al. as modified by Butler et al. and Bogner teach the container of claim 6, but are silent about wherein the gas duct comprises a wall with a flowing curve for guiding flow of gas.  
Pacana teaches a gas duct (15) comprising a wall (can be wall 16,17, or wall created by member 27 or 28) with a flowing curve (22 in fig. 4) for guiding flow of gas.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a wall with a flowing curve as taught by Pacana in the gas duct of Hanzawa et al. as modified by Butler et al. and Bogner in order to guide the air/gas flow in the duct (as taught by Pacana).
For claim 8, Hanzawa et al. as modified by Butler et al., Bogner, and Pacana teach the container of claim 7, and further teach wherein a wall of the downstream end of the gas duct flowingly seals against the support (fig. 5 of Hanzawa et al., the wall where ref. 34B is located).  
For claim 9, Hanzawa et al. as modified by Butler et al., Bogner, and Pacana teach the container of claim 8, but is silent about wherein the gas duct comprises a turning vane.  
In addition to the above, Pacana teaches the gas duct (15) comprising a turning vane (23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a turning vane as further taught by Pacana in the duct of Hanzawa et al. as modified by Butler et al., Bogner, and Pacana in order to facilitate the turning of air from one direction to another within the duct (as taught by Pacana).
For claim 10, Hanzawa et al. as modified by Butler et al., Bogner, and Pacana teach the container of claim 9, wherein the lower interior space comprises a guide (the inclined area of ref. 34B as the guide; also, figs. 8,9 of Hanzawa show the guide separating under the plate 44, for example, where refs. 34E,34B are pointing at; also, para. 0041-0046 discuss the guide) configured for guiding a downward gas flow from the gas inlet to a gas flow parallel to the support.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4,6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643